June 27, 2013




                                    JUDGMENT

                      The Fourteenth Court of Appeals

                      ERRON KEITH NOLLEY, Appellant

NO. 14-12-00394-CR                     V.

                        THE STATE OF TEXAS, Appellee
                            ____________________

      This cause was heard on the transcript of the record of the court below, and
having inspected the record, this Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, to read as
provided in this Court’s opinion.

      The Court orders the judgment AFFIRMED as REFORMED, and further
orders this decision certified below for observance.